                       Case 1:20-cv-01468-CJN Document 2 Filed 06/05/20 Page 1 of 6

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                    __________ District
                                                          District      of __________
                                                                   of Columbia


Pennsylvania, New Jersey, California, Colorado, Delaware,             )
  District of Columbia, Illinois, Massachusetts, Michigan,            )
 Minnesota, New Mexico, North Carolina, Oregon, Rhode                 )
    Island, Vermont, Virginia, Washington, Wisconsin                  )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 20-cv-01468-CJN
                                                                      )
   Elisabeth D. DeVos (in her official capacity as                    )
   Secretary of the United States Department of                       )
 Education), United States Department of Education,                   )
              United States of America                                )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Elisabeth D. DeVos
                                           400 Maryland Avenue, S.W.
                                           Washington, D.C. 20202




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Aimee D. Thomson
                                           Pennsylvania Office of Attorney General
                                           1600 Arch St., Suite 300, Philadelphia, PA 19103
                                           athomson@attorneygeneral.gov, (267) 374-2787



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                ANGELA D. CAESAR, CLERK OF COURT


Date:             06/05/2020                                                                  /s/ Anson Hopkins
                                                                                          Signature of Clerk or Deputy Clerk
                        Case 1:20-cv-01468-CJN Document 2 Filed 06/05/20 Page 2 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 20-cv-01468-CJN

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                       Case 1:20-cv-01468-CJN Document 2 Filed 06/05/20 Page 3 of 6

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                    __________ District
                                                          District      of __________
                                                                   of Columbia


Pennsylvania, New Jersey, California, Colorado, Delaware,             )
  District of Columbia, Illinois, Massachusetts, Michigan,            )
 Minnesota, New Mexico, North Carolina, Oregon, Rhode                 )
    Island, Vermont, Virginia, Washington, Wisconsin                  )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 20-cv-01468-CJN
                                                                      )
   Elisabeth D. DeVos (in her official capacity as                    )
   Secretary of the United States Department of                       )
 Education), United States Department of Education,                   )
              United States of America                                )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) United States Department of Education
                                           400 Maryland Avenue, S.W.
                                           Washington, D.C. 20202




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Aimee D. Thomson
                                           Pennsylvania Office of Attorney General
                                           1600 Arch St., Suite 300, Philadelphia, PA 19103
                                           athomson@attorneygeneral.gov, (267) 374-2787



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                ANGELA D. CAESAR, CLERK OF COURT


Date:             06/05/2020                                                                  /s/ Anson Hopkins
                                                                                          Signature of Clerk or Deputy Clerk
                        Case 1:20-cv-01468-CJN Document 2 Filed 06/05/20 Page 4 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 20-cv-01468-CJN

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                       Case 1:20-cv-01468-CJN Document 2 Filed 06/05/20 Page 5 of 6

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                    __________ District
                                                          District      of __________
                                                                   of Columbia


Pennsylvania, New Jersey, California, Colorado, Delaware,             )
  District of Columbia, Illinois, Massachusetts, Michigan,            )
 Minnesota, New Mexico, North Carolina, Oregon, Rhode                 )
    Island, Vermont, Virginia, Washington, Wisconsin                  )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 20-cv-01468-CJN
                                                                      )
   Elisabeth D. DeVos (in her official capacity as                    )
   Secretary of the United States Department of                       )
 Education), United States Department of Education,                   )
              United States of America                                )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) United States Attorney’s Office
                                           555 Fourth Street, N.W.
                                           Washington, D.C. 20530
                                           Attorney General of the United States
                                           950 Pennsylvania Ave NW
                                           Washington, D.C. 20530


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Aimee D. Thomson
                                           Pennsylvania Office of Attorney General
                                           1600 Arch St., Suite 300, Philadelphia, PA 19103
                                           athomson@attorneygeneral.gov, (267) 374-2787



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                ANGELA D. CAESAR, CLERK OF COURT


Date:             06/05/2020                                                                  /s/ Anson Hopkins
                                                                                          Signature of Clerk or Deputy Clerk
                        Case 1:20-cv-01468-CJN Document 2 Filed 06/05/20 Page 6 of 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 20-cv-01468-CJN

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
